Graves, J.
This is a very plain case. It originated in a justice’s court, and the defendants in error, who were the plaintiffs, carried it by appeal to the circuit court where they recovered before a jury. The action was on the common counts for the price of manufactured articles which Stone used in a building he was putting up, and the items were explained in a bill of particulars. *18It was not disputed that the articles charged for were provided by defendants in error and used in the building. Neither were the prices questioned. The subject of controversy was who was the real debtor to defendants in error. The evidence for the plaintiffs was that the materials were bargained to Stone, and that they agreed to take his order on one Scofield, payable in- labor in the place of money, and that Stone refused to give the order. And on the part of the defense the showing was that although the articles were for Stone’s use, they were yet furnished on Scofield’s exclusive credit, he being Stone’s debtor and it being mutually understood that Scofield should pay in labor to the plaintiffs and receive from Stone a credit on account for the amount so paid.
The case was distinctly and fairly submitted to the jury to find the truth between these conflicting claims, and they determined that the version by the plaintiffs was true and as a consequence, that the other was not so. There was no question of accomplished novation and, taking the case to be as contended by the plaintiffs and found by the jury, the action was maintainable on the common counts. Gibbs v. Blanchard 15 Mich. 292. There are some features which resemble points in several late cases. Ingersoll v. Baker 41 Mich. 48; Lyon v. Chamberlain id. 119; Bonine v. Denniston id. 292. The notice of special matter had no effect before the jury. The charge was explicit on the subject. There is no error.
The judgment is affirmed with costs.
The other Justices concurred.